       Case 6:20-cv-01082-JWL-JPO Document 25 Filed 09/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


 KENNETH J. HOGARTH                            )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )    Case No. 20-cv-1082-JWL
                                               )
 KANSAS & OKLAHOMA                             )
 RAILROAD, L.L.C.                              )
                                               )
                     Defendant.

              ORDER FOR INSPECTION AND REPRODUCTION
 OF MEDICAL AND/OR MENTAL HEALTH RECORDS AND FOR DISCLOSURE OF
  PROTECTED HEALTH INFORMATION PURSUANT TO STATE AND FEDERAL
LAW (HIPAA); NOTIFICATION OF WAIVER OF PHYSICIAN-PATIENT PRIVILEGE
                  AND QUALIFIED PROTECTIVE ORDER


TO:    All Hospitals, Clinics, Pharmacies, Physicians, Social Workers, Educators,
       Psychiatrists, Psychologists, Therapists, Governmental Agencies (State and Federal);
       All Other Medical Institutions, Practitioners, Health Care Providers, Past and
       Present:

       You are hereby authorized and permitted, pursuant to the laws of Kansas and applicable

federal law, including but not limited to the Health Insurance Portability and Accountability Act

(HIPAA) at 45 C.F.R. 164.512(e)(1)(i), and the rules of the District of Kansas, to disclose and

make available for examination and reproduction by the parties, their undersigned counsel

denominated in this lawsuit, or their designee, any and all medical or mental health records of any

type or nature whatsoever and/or any protected health information within your care, custody, or in

any manner concerning, Kenneth J. Hogarth, DOB: December 9, 1964, SSN: xxx-xx-7107.

       Medical documents and protected health information subject to this order include, but are

not limited to the entire medical chart or electronic record (including but not limited to any and all

medical and mental health records from any source and any and all correspondence); radiological
       Case 6:20-cv-01082-JWL-JPO Document 25 Filed 09/08/20 Page 2 of 3




and ultrasound studies; physical and occupational therapy records and evaluations; diagnostic

studies; pathological tissue and slides; social services records, monitoring strips of any kind; home

health records; billing and payment records; prescriptions; test results and raw testing data; any

and all records related to the diagnosis and treatment of mental alcoholic, drug dependency or

emotional conditions; psychiatric and psychotherapy notes. However, this Order does not provide

for the production of any medical records maintained in connection with any program relating to

substance abuse education, prevention, training, treatment, rehabilitation or research, which are

conducted, regulated, or directly or indirectly assisted by any department or agency of the United

States, and which are covered by provisions of 42 U.S.C. § 290dd-2 and 42 C.F.R., Part 2.

        Unless specifically excluded by this Order, all medical and mental health records and

protected health information, including psychiatric records, in your possession regarding the

person noted above may be produced.

        You are further notified, pursuant to federal law all undersigned counsel of record are

hereby authorized and permitted to meet with or speak to Kenneth J. Hogarth’s treating

physicians or other health care providers, without counsel for the other parties, including the

plaintiff, being present or participating, provided the health care provider consents to the interview.

This is based on the Court’s finding that the plaintiff has made a claim alleging personal injury,

and in filing this lawsuit has waived any privilege existing between the patient and health care

provider. By virtue of filing this suit, the plaintiff is aware that this order has been entered and has

been given the opportunity to object. Although this Order authorizes and permits all health care

providers of Kenneth J. Hogarth’s to grant informal interviews, the Order does not require a

health care provider to meet or speak with any attorney in this proceeding. A physician or other




                                                   2
       Case 6:20-cv-01082-JWL-JPO Document 25 Filed 09/08/20 Page 3 of 3




health care provider has a right to decline an attorney’s request to speak or meet with the physician

or other health care provider informally.

       Said inspection and reproduction may be requested by any attorney of record herein as set

forth below, and all clerical fees and expenses shall be paid by the attorney requesting such

examination, reproduction or interview.

       This Order complies with HIPAA federal standards for privacy of individually identifiable

health information, 45 C.F.R. Parts 160 and 164. This Order further allows the disclosure of

information regarding diagnosis and treatment of mental, alcoholic, drug dependency and

emotional condition pursuant to K.S.A. 65-5603(a)(3).

       This Court further enters a qualified protective order consistent with 45 C.F.R.

164.512(e)(1). Specifically, the parties are prohibited from using or disclosing the protected health

information of Kenneth J. Hogarth for any purpose other than this litigation. Further, the parties

agree to return to the covered entity or destroy the protected health information (including all

copies made) in the time and manner required by the Kansas Rules of Professional Conduct.

       This Order shall be effective throughout the pendency of this action.

       So Ordered this 8th day of September, 2020.




                                                                         s/ James P. O’Hara
                                                                         James P. O’Hara
                                                                         U.S. Magistrate Judge




                                                 3
